 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   RICKY EARL NORRIS,                                  Case No.: 18-CV-0469 W (KSC)
12                                      Plaintiff,
                                                         ORDER GRANTING MOTION FOR
13   v.                                                  ATTORNEY’S FEES UNDER 42
                                                         U.S.C. § 406(b) [DOC. 15]
14   ANDREW M. SAUL, Commissioner of
     Social Security Administration,
15
                                      Defendant.
16
17
18         Pending before the Court is Plaintiff’s counsel, the Law Offices of Lawrence D.
19   Rohlfing’s (“Counsel”), motion for attorney’s fees under 42 U.S.C. §406(b). Counsel
20   requests $10,000.00 in fees, with a credit to Plaintiff for the EAJA fees previously paid in
21   the amount of $777.39. On August 13, 2019, Defendant filed a response taking no
22   position on the request. (See Def’s Response [Doc. 16].) Plaintiff was served with the
23   motion and notified that any response had to be filed within 14 days. (Mot. [Doc. 15]
24   2:1–13.) To date, Plaintiff has not filed a response to Counsel’s attorney’s fee request.
25         The Court decides the matter on the papers submitted, and without oral argument.
26   See Civ.L.R. 7.1.d. For the following reasons, the Court GRANTS the motion [Doc. 15].
27                                                   1
28                                                                              18-CV-0469 W (KSC)
 1   I.    DISCUSSION
 2         Section 406(b) provides, in relevant part:
 3         Whenever a court renders a judgment favorable to a claimant under this
           subchapter who was represented before the court by an attorney, the court may
 4
           determine and allow as part of its judgment a reasonable fee for such
 5         representation, not in excess of 25 percent of the total of the past-due benefits
           to which the claimant is entitled by reason of such judgment . . . .
 6
 7   Id. “In contrast to fees awarded under fee-shifting provisions such as 42 U.S.C. § 1988,
 8   the fee is paid by the claimant out of the past-due benefits awarded; the losing party is not
 9   responsible for payment.” Crawford v. Astrue, 586 F.3d 1142, 1147 (9th Cir.2009) (en
10   banc) (citing Gisbrecht v. Barnhart, 535 U.S. 789, 802, (2002)). “The goal of fee awards
11   under section 460(b) is to provide adequate incentive to represent claimants while
12   ensuring that the usually meager disability benefits received are not greatly depleted.”
13   Thomas v. Colvin, 2015 WL 1529331, *1 (E.D. Cal. 2015) (citing Cotter v. Bowen, 879
14   F.2d 359, 365 (8th Cir.1989), abrogated on other grounds in Gisbrecht, 535 U.S. at 807).
15         In evaluating an attorney’s fee request, courts “must respect ‘the primacy of lawful
16   attorney-client fee arrangements,’ … ‘looking first to the contingent-fee agreement, then
17   testing for reasonableness.’” Crawford, 586 F.3d at 1148 (quoting Gilbrecht, 535 U.S. at
18   793, 808). Factors courts may consider in evaluating the reasonableness of the attorney
19   fee award are: (1) the character of the representation; (2) the results achieved; (3) whether
20   the attorney engaged in dilatory conduct; (4) whether the benefits are large in comparison
21   to the amount of time counsel spent on the case; and (5) the attorney’s record of hours
22   worked and counsel's regular hourly billing charge for non-contingent cases. Thomas,
23   2015 WL 1529331, *2 (citing Crawford, 586 F.3d at 1148).
24         Here, Counsel was successful in obtaining a favorable result for Plaintiff in this
25   Court by securing a remand to the Commissioner for further administrative proceedings.
26   (Order [Doc. 10] 1:24–2:2.) On remand, the Commissioner granted Plaintiff’s
27                                                2
28                                                                               18-CV-0469 W (KSC)
 1   application for benefits, entitling him to receive $83,082.00 in retroactive benefits.
 2   (Shapiro Decl. [Doc. 15-1] ¶¶ 3, 4, citing Ex. 2 and Ex. 3.1) Thus, no reduction is
 3   warranted due to a substandard performance, nor is there any basis to reduce fees based
 4   on dilatory conduct, as there is no indication Counsel caused any excessive delay.
 5   Additionally, the Court has reviewed the amount of time spent on this matter, Counsel’s
 6   experience, and the United States Consumer Law Attorney Fee Survey Report 2015–
 7   2016. (See Shapiro Decl., ¶¶ 5–8, Ex. 4 and Ex. 5.) Considering all these factors, the
 8   Court finds the effective hourly rate is consistent with the market and the work on this
 9   matter reasonable.
10   II.       CONCLUSION & ORDER
11             For the reasons stated above, the Court GRANTS the motion for attorney’s fees
12   [Doc. 15] and ORDERS as follows:
13             1.     The Law Offices of Lawrence D. Rohlfing is AWARDED $10,000.00 in
                      attorney’s fees.
14
               2.     The Commissioner shall certify the fee of $10,000 payable to the Law
15                    Offices of Lawrence D. Rohlfing.
               3.     The Law Offices of Lawrence D. Rohlfing shall reimburse Plaintiff Ricky
16
                      Earl Norris $777.39 for the EAJA fees previously paid.
17
18
               IT IS SO ORDERED.
19
     Dated: August 20, 2019
20
21
22
23
24
25
26
     1
         Brian C. Shapiro’s declaration, and all exhibits referenced therein are attached to the Motion.
27                                                          3
28                                                                                             18-CV-0469 W (KSC)
